Citation Nr: 1728962	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 1984 and from March 2003 to July 2003.  The Veteran also had additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the record.

In May 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

It is necessary to remand the claim to comply with the May 2014 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded the appeal, in part, to afford the Veteran with a VA examination to determine the nature and etiology of his sleep apnea and to obtain outstanding private treatment records.

In July 2014, the Veteran underwent a VA examination to determine the nature and etiology of his sleep apnea.  The VA examiner diagnosed obstructive sleep apnea.  However, the VA examiner did not opine as whether it is at least as likely as not (50 percent probability or more) that sleep apnea had its onset in active service or is otherwise related to active service.  Therefore, a remand is necessary to obtain an addendum opinion regarding the nature and etiology of the Veteran's sleep apnea.

Although the Veteran did not return the authorization form provided in May 2014 to obtain outstanding private treatment records, the Board finds that an additional attempt to obtain outstanding private treatment records should be made as a remand is necessary for an addendum medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain any relevant private treatment records, from Midlands Hospital and Allegiant Hospital.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  

2.  After the above action, refer the Veteran's VA claims file to a VA examiner for a supplemental opinion as to the nature and etiology of the Veteran's sleep apnea.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent or  more) that the Veteran's current sleep apnea began in service, was caused by service, or is otherwise related to service.  In rendering the opinion, the examiner is asked to consider the statements of the Veteran and his wife regarding in-service snoring and difficulty sleeping.

The examiner must include a complete rationale for any opinion expressed.  

3.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


